DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.
 

Note to Applicant
The applicant is reminded to apply their future amendments to the most recent claim set. Here claim 18 repeats an amendment that was made in the claim set filed December 16, 2020 and claim 22 is depicted as a new claim when it was already added in the December 16, 2020 claim set.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-12, 14-16, 18, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitation of the 1:2 ratio of a Polyethylene Glycol (PEG) – thiol compound of 10k molecular weight : Polyethylene Glycol (PEG) – acrylate compound of 20k molecular weight as a “molar equivalent” ratio has no basis in the originally filed disclosure. A molar basis for the combination of compounds is not detailed in the specification. Nowhere in the disclosure is the combination of 20kDa and 10 kDa multi-armed PEG compounds made such that the 20kDa compound is present at twice the 10 
In addition, claims 1 and 21 delete the identity of substituent R2, which broadens or alters the scope of options to an unknown collection of moieties and yields a previously unidentified collection of polymers. 
Thus the artisan of ordinary skill would not have deemed the applicant to be in possession of the invention as claimed. 
This is a new matter rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12, 14-16, 18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 deletes the identity of R2, yet R2 is still present as a substituent of the polymer in part (a) of the claim, making the identity of the claimed polymer in part (a) of the claim unknown.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
Even if/when n1, n2, n3, and n4 are viewed as numbers of repeat units, as the graphical representation suggests, they continue to be in conflict with the recited molecular weights for the polymers in parts (a) and (b) as detailed in the discussion that follows: The claims recite a graphic representation for its two claimed polymers as well as a molecular weight for each polymer. While the n1, n2, n3, and n4 that determine the number of ethylene glycol units on the four arms of the polymers are independently 1, n2, n3, and n4 subscripted polyethylene glycol chains were considered arms 1, 2, 3, and 4, respectively, arm 1 in the thiol terminated polymer and arm 1 in the acrylate terminated polymer would have the same number of repeat units. Arm 2 in the thiol terminated polymer and arm 2 in the acrylate terminated polymer would also have the same number of repeat units, and so on for arms 3 and 4. As a consequence, the graphical representation requires the two polymers to have the same number of ethylene glycol repeat units. This requirement is in conflict with the thiol terminated polymer having a molecular weight that is half that of the acrylate terminated polymer. 
Based upon a discussion with the applicant, the applicant had interpreted the recitation of the independent selection of n1, n2, n3, and n4 to apply separately to each polymer. As a result, for the sake of application of prior art and furthering compact prosecution, the limitations concerning the molecular weight of the polymers will take precedent over those concerning the number of repeat units in the polyethylene glycol (PEG) chains. In addition, the previously recited option for R2 will be employed for R2, in spite of there now being no definition for this substituent. Clarification is still required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Spotnitz et al. (previously cited) in view of Wallace et al. (previously cited), Sergeant et al. (previously cited), Fehr et al. (previously cited), Zhu et al. (previously citied), and DuBose et al. (previously cited) as evidenced by Henise et al. (previously cited), Grover et al. (Acta Biomaterialia 2012 8(8): 3080-3090), and Silvipriya et al. (Journal of Applied Pharmaceutical Science 2015 5(3):123-127).
Spotnitz et al. teach of the utility of PEG based tissue sealants (see page 501 first column first full paragraph). One particular category employs a combination of two PEG polymers that have been used to attenuate blood loss such as that sold under the name CoSeal® (see page 501 second column last paragraph-page 502 first column first paragraph and figure 4). CoSeal® is a preparation provided as two 10 kDa four-arm PEG polymers where one has thiol terminal groups and the other has succinimidyl terminal groups that react with one another upon combination (see Henise et al. paragraph 3). Another preparation in the same category also employs a combination of 
Wallace et al. teach a composition for promoting hemostasis and tissue sealing that employs the combination of two solutions of 4-arm PEG polymers that may be in a buffer (see column 1 lines 5-14, column 9 lines 12-26, and example 1). Here an example provides a 4-arm PEG thiol with a 10 kDa molecular weight is combined with a 4-arm PEG succinimidyl glutarate with a 10 kDa molecular weight to generate a gel that solidifies in under one minute (see example 1, column 1 line 66-column 2 line 4, and column 5 lines 35-55). The terminal reactive groups of one 4-arm PEG polymer are envisioned as sulfhydryl with the terminal groups on the other 4-arm PEG polymer are generally envisioned as those that are reactive with sulfhydryl, such as succinimidyl and maleimidyl moieties (see column 4 lines 19-41 and column 6 lines 22-67). Wallace et al. detail the inclusion of various biologically active components such as proteins, antibiotics, and hemostatic agents (see column 2 lines 55-60 and column 10 line 63-column 11 line 2). The preparation of the composition for application may involve the 
Sergeant et al. teach a hydrogel as part of a wound closure device (see paragraph 41). The polymeric hydrogel matrix is taught to be produced from two precursor molecules where multi-arm PEG molecules with reactive terminal groups are envisioned as the precursors (see paragraphs 48, 56, and 71-72). Sargeant et al. also envision a variety of connection chemistries for the polymers where different click chemistries are named (see paragraph 100 and 102). Specifically, Sargeant et al. name thiol-alkene as well as maleimide-thiol reactions amongst these connections that yield highly selective, high yield reactions (see paragraph 102-103). Sargeant also details reaction between amines of collagen and reactive groups on the arms of multi-armed PEG molecules where the ratio of collagen to PEG is about 0.01:1 to about 100:1 (see paragraph 59). Eight armed 15 kDa PEG is envisioned, which would yield 5.3x10-4 reactive terminal groups per gram of PEG (see paragraph 142; as calculated by the examiner). Grover et al. teach that amines are present in collagen at approximately 1.4x10-4 mol/g collagen (see page 3083 second column second full paragraph). Further, Silvipriya et al. teach that collagen has a molecular weight of 290,000 g/mol (see page 12 second column first full paragraph). Thus the collagen has three times more reactive 
Fehr et al. teach a bone repair employing a combination of an in situ forming biodegradable polymeric matrix that includes a granulate (see paragraphs 22-23). The polymeric matrix is envisioned as a crosslinked form of two precursor molecules in water (see paragraph 24). The precursors can vary in molecular weight from 2000 to 30,000 Da (see paragraph 56). A preferred embodiment employs a 4-arm polyethylene glycol acrylate with a molecular weight of 15,000 Da and a 4 arm polyethylene glycol thiol with a molecular weight of 3400 Da (see paragraph 55). A further teaching by Fehr et al. details the inclusion of bioactive agents in the composition, where a number of growth factors (proteins) are envisioned (see paragraph 60; instant claim 14). Fehr et al. exemplify a molar ratio of the lower molecular weight PEG to the higher molecular weight PEG of about 2:1 (see example 1).
Zhu et al. teach the use of 4-arm PEG with various terminal functional groups as hydrogels for tissue engineering (see abstract). The polymer is depicted as 
    PNG
    media_image1.png
    209
    267
    media_image1.png
    Greyscale
where the R may be various moieties including –SH and 
    PNG
    media_image2.png
    39
    48
    media_image2.png
    Greyscale
 (see figure 1). When the R is 
    PNG
    media_image2.png
    39
    48
    media_image2.png
    Greyscale
, this polymer corresponds to the instantly claimed PEG acrylate where k1, k2, and k3 are each 2 and m1, m2,and m3 are each 1. When the R is –SH, this polymer corresponds to the instantly claimed PEG thiol where k1, k2, and k3 are each 2 and m1, m2, and m3 are each 1.
DuBose et al. teach the use of a 4-arm PEG with a number average molecular weight of 10 kDa to synthesize 4 arm PEG acrylate to employ in a crosslinked hydrogel for tissue engineering (see abstract and page105 second column last paragraph-page 106 first column first paragraph, and figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare and employ for its intended purpose, a hemostatic composition composed of a chemical hemostat and a PEG based sealant. This combination of hemostatic platforms would have been obvious on light of Spotnitz et al. who detail PEG based sealants and chemical hemostats separately and the combination of a mechanical sealant and chemical hemostat as an improvement upon .  

Claims 1-6, 8-12, 14-16, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Spotnitz et al. in view of Wallace et al., Sergeant et al., Fehr et al., Zhu et al., and DuBose et al. as evidenced by Henise et al., Grover et al., and Silvipriya et al. as applied to claim 21 above, and further in view of Hoogenboom et al. (previously cited).
Spotnitz et al. in view of Wallace et al., Sergeant et al., Fehr et al., Zhu et al., and DuBose et al. as evidenced by Henise et al., Grover et al., and Silvipriya et al. render 
Hoogenboom et al. teach a crosslinked polymer for use as a sealant in a variety of conditions (see paragraph 23). These conditions include nosebleed where the composition is applied to control bleeding (see table following paragraph 167).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the composition employed to control bleeding by Spotnitz et al. in view of Wallace et al., Sergeant et al., Fehr et al., Zhu et al., and DuBose et al. as evidenced by Henise et al., Grover et al., and Silvipriya et al. into the nasal cavity to address a nose bleed. This choice would have been obvious because the composition employed by Spotnitz et al. in view of Wallace et al., Sergeant et al., Fehr et al., Zhu et al., and DuBose et al. as evidenced by Henise et al., Grover et al., and Silvipriya et al. is suitable as a tissue sealant and to promote hemostasis, thus it would be used in the same capacity as that of Hoogenboom et al. This application applies the composition to the nasal cavity (see instant claims 1 and 22). Therefore claims 1-6, 8-12, 14-16, 18, 20, and 22 are obvious over Spotnitz et al. in view of Wallace et al., Sergeant et al., Fehr et al., Zhu et al., DuBose et al., and Hoogenboom et al. as evidenced by Henise et al., Grover et al., and Silvipriya et al.

Claims 1-6, 8-12, 14-16, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Spotnitz et al. in view of Wallace et al., Sergeant et al., Fehr et . as applied to claim 21 above, and further in view of Sherman et al. (previously cited).
Spotnitz et al. in view of Wallace et al., Sergeant et al., Fehr et al., Zhu et al., and DuBose et al. as evidenced by Henise et al., Grover et al., and Silvipriya et al. render obvious the limitations of instant claim 21 as well as most of those of instant claims 1-6, 12, 14-16, 18, 20, and 22. The individual to whom the composition is applied is not specified as having a claimed condition of the nose nor is the composition detailed as being applied to the nasal cavity.
Sherman et al. teach a device for applying a tissue sealant that originates as two solutions that are mixed immediately prior to site application in the nasal passageway (see paragraphs 4-7 and 17). They further identify the usefulness of tissue sealants in patients with sinusitis following sinus surgery as a less invasive and less painful alternative to gauze packing (see paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the composition of Spotnitz et al. in view of Wallace et al., Sergeant et al., Fehr et al., Zhu et al., and DuBose et al. as evidenced by Henise et al., Grover et al., and Silvipriya et al. as a tissue sealant via the device of Sherman et al. to the nasal cavity of a patient with sinusitis following sinus surgery. This choice would have been obvious as the combination of prior art elements via known techniques in order to yield a predictable outcome. It also would have been obvious as the known application site and utility for the sealant application method rendered obvious by Spotnitz et al. in view of Wallace et al., Sergeant et al., Fehr et al., Zhu et al., 


Response to Arguments
Applicant's arguments filed October 6, 2021 have been fully considered, but are unpersuasive.

Regarding rejection under 35 USC 112:
The amendment to the claims has not addressed the issue raised under 35 USC 112(b), but has instead made the claims more unclear.
The applicant may want to consider some language like “n1, n2, n3 for the Polyethylene Glycol (PEG) – thiol compound may be independently selected relative to the n1, n2, n3, and n4 for the Polyethylene Glycol (PEG) – acrylate; each n1, n2, n3, and n4 is independently 40-60” to more clearly recite what is seems they mean in regard to the length of the PEG chains in the two different polymers.

Regarding rejection under 35 USC 112:
The applicant has summarized a subset of the cited references and noted that each reference individually falls short of teaching the claim limitations. The summaries omit key features in the teachings that are also in the instant claims and relied upon in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615